         Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                     *
 FEDERAL INSURANCE COMPANY,          *
                                     *
            Plaintiff,               *
                                     *
            v.                       *
                                                         Civil Action No. 1:20-cv-10403-ADB
                                     *
 FIRE SPRINKLER TECHNOLOGY, INC.     *
 and NEW ENGLAND FIRE SYSTEMS, INC., *
                                     *
            Defendants.              *
                                     *

                               MEMORANDUM AND ORDER

BURROUGHS, D.J.

       Federal Insurance Company (“Plaintiff”) filed this action against Defendants Fire

Sprinkler Technology, Inc. (“FST”) and New England Fire Systems, Inc. (“NEFS”). [ECF No.

1]. Plaintiff asserts claims for breach of contract and negligence against FST and NEFS that

arise from two flooding incidents at Forestdale Park Senior Living, 341 Forrest Street, Malden,

Massachusetts (the “Subject Property”). [Id.]. Currently before the Court are Defendant FST’s

motions (1) to amend its answer to include new factual allegations and to assert crossclaims of

contribution and common law indemnity against co-defendant NEFS (“motion to amend the

answer”), [ECF No. 21], and (2) to assert a third-party complaint against two new parties, Senior

Living Residences, LLC (“SLR”) and Wozny/Barbar & Associates, Inc. (“Wozny”) (“motion to

assert a third-party complaint”), [ECF No. 24]. Defendant NEFS opposes the motion to amend

the answer, [ECF No. 23], and Wozny, one of the new potential third-party defendants, opposes

the motion to assert a third-party complaint, [ECF No. 25]. For the reasons set forth below, both

motions, [ECF Nos. 21, 24], are GRANTED.
              Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 2 of 20




I.          BACKGROUND

            A.      Factual Background

            The following summary is drawn from Plaintiff’s complaint. [ECF No. 1]. Plaintiff, an

  Indiana corporation with its principal place of business in New Jersey, is licensed to issue

  insurance policies in Massachusetts. [Id. ¶ 1]. FST is a Massachusetts corporation, with its

  principal place of business in Rhode Island, that is engaged in the business of inspecting,

  maintaining, servicing, and testing fire suppression systems. [Id. ¶ 3]. NEFS, incorporated and

  with its principal place of business in Massachusetts, designs and installs fire suppression

  systems. [Id. ¶¶ 4, 9]. Plaintiff insured the Subject Property. [Id. ¶ 8]. NEFS installed and/or

  designed the fire suppression system at the Subject Property. [Id. ¶ 10]. FST inspected,

  maintained, serviced, and/or tested the fire suppression system at the Subject Property. [Id. ¶

  12]. At all relevant times, the Subject Property was owned and operated by VOA Malden MT,

  LLC (“VOA Malden”). [Id. ¶ 7].

             The Subject Property’s fire suppression system is a dry pipe system. [ECF No. 1 ¶ 13].

  On November 24, 2018, water that had accumulated in the dry pipe system froze, which caused a

 pipe to crack and led to water damage to the Subject Property. [Id. ¶ 15]. A few months later,

  on January 21, 2019, accumulated water in the dry pipe system again froze, causing another

  crack and more water damage. [Id. ¶ 19]. VOA Malden submitted claims for the damage to

  Plaintiff, and Plaintiff paid VOA Malden $ 1,237,699.98 for necessary repairs. [Id. ¶¶ 22–23].

            Pursuant to the terms of the insurance policy between Plaintiff and VOA Malden,

     Plaintiff is subrogated to VOA Malden’s rights. [ECF No. 1 ¶ 24]. Plaintiff alleges that the

     improper design, installation, and/or maintenance of the dry pipe sprinkler systems caused the

     freezing incidents that led to the water damage at the Subject Property. [Id. ¶¶ 25–44].




                                                     2
         Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 3 of 20




       B.      Procedural Background

       Plaintiff filed its four-count complaint on February 28, 2020, alleging negligence and

breach of contract against NEFS for its installation and design of the dry pipe system (Counts I

and II) and against FST for its maintenance and servicing of the dry pipe system (Counts III and

IV). [ECF No. 1 ¶¶ 25–44]. FST and NEFS filed their answers on April 22, 2020 and May 8,

2020, respectively. [ECF Nos. 4, 9].

        On May 7, 2020, the Court issued a schedule pursuant to Federal Rule of Civil Procedure

16(b) that required all motions to amend pleadings to be served by July 15, 2020 and set

December 15, 2020 as the date for the close of fact discovery. [ECF No. 8]. On December 2,

2020, shortly before the close of fact discovery, the parties filed a joint motion to extend the

deadlines in the scheduling order. [ECF No. 18]. The next day the Court entered a revised

scheduling order that has fact discovery closing on May 28, 2021 and dispositive motions due on

November 1, 2021. See [ECF Nos. 18, 19]. The parties’ joint motion to extend the schedule did

not request an extension of the deadline to serve amended pleadings, which had already passed

by the time the joint motion was filed and before FST’s currently pending motions were filed.

See [ECF No. 18].

       On February 11, 2021, FST filed its motion to amend the answer. [ECF No. 21]. NEFS

filed its opposition on February 22, 2021. [ECF No. 23]. On March 8, 2020, FST filed its

motion to assert a third-party complaint. [ECF No. 24]. Wozny filed its opposition to the

motion to assert a third-party complaint on March 16, 2020. [ECF No. 25]. Plaintiff does not

oppose either motion. [ECF No. 21 at 6; ECF No. 24 at 6].




                                                  3
            Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 4 of 20




II.       LEGAL STANDARD

          Under Federal Rule of Civil Procedure 15(a), a party may amend its pleading once as a

   matter of course within twenty-one days after serving it or, if the pleading is one to which a

   responsive pleading is required, within twenty-one days after a motion to dismiss or answer has

   been filed. Fed. R. Civ. P. 15(a)(1). Otherwise, a party may only amend the pleading “with the

   opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Rule 15

   instructs that leave to amend should be “freely give[n] . . . when justice so requires.” Id. “At a

  certain point,” however, “this amendment-friendly regime may cease to govern.” United States

  ex rel. D’Agostino v. EV3, Inc., 802 F.3d 188, 192 (1st Cir. 2015).

          In cases where a district court has issued a scheduling order under Rule 16(b) and the

  amendment sought contravenes a deadline imposed by the court, “Rule 16(b)’s more stringent

  good cause standard supplants Rule 15(a)’s leave freely given standard.” D’Agostino, 802 F.3d

  at 192 (first citing Cruz v. Bristol-Myers Squibb Co., P.R. Inc., 699 F.3d 563, 569 (1st Cir. 2012)

  and then citing Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.3d 315, 327 (1st Cir.

  2008)). “If [the Court] considered only Rule 15(a) without regard to Rule 16(b), [it] would

  render scheduling orders meaningless and effectively would read Rule 16(b) and its good cause

  requirement out of the Federal Rules of Civil Procedure.” Sosa v. Airprint Sys., Inc., 133 F.3d

  1417, 1419 (11th Cir. 1998); see also O’Connell v. Hyatt Hotels of P.R., 357 F.3d 152, 155–56

  (1st Cir. 2004) (citing Sosa with approval).

          “Rule 16(b)’s ‘good cause’ standard emphasizes the diligence of the party seeking the

  amendment.” O’Connell, 357 F.3d at 155. Under this inquiry, “[p]rejudice to the opposing party

  remains relevant but is not the dominant criterion.” Id. Rather, “‘[i]ndifference’ by the moving

  party” may preclude leave to amend “irrespective of prejudice because such conduct is




                                                    4
          Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 5 of 20




incompatible with the showing of diligence necessary to establish good cause.” Id. (citation

omitted). “Particularly disfavored are motions to amend whose timing prejudices the opposing

party by ‘requiring a re-opening of discovery with additional costs, a significant postponement of

trial, and a likely major alteration in trial tactics and strategy.’” Steir v. Girl Scouts of the USA,

383 F.3d 7, 12 (1st Cir. 2004) (quoting Acosta-Mestre v. Hilton Int’l of P.R., Inc., 156 F.3d 49,

52 (1st Cir. 1998)). “As a case progresses, . . . the burden on a plaintiff seeking to amend a

[pleading] becomes more exacting.” Id.

         In addition to good cause, futility presents another potential bar to amendment. In the

context of a motion to amend, “futility means that the complaint, as amended, would fail to state

a claim upon which relief could be granted.” O’Leary v. New Hampshire Boring, Inc., 323

F.R.D. 122, 126 (D. Mass. 2018) (citing Glassman v. Computervision Corp., 90 F.3d 617, 623

(1st Cir. 1996)). “If leave to amend is sought before discovery is complete and neither party has

moved for summary judgment, the accuracy of the ‘futility’ label is gauged by reference to the

liberal criteria of Federal Rule of Civil Procedure 12(b)(6).” Hatch v. Dep’t for Child., Youth &

Their Families, 274 F.3d 12, 19 (1st Cir. 2001). Under this standard, an amendment will not be

deemed futile unless it fails to support a “plausible entitlement to relief.” Rodriguez-Ortiz v.

Margo Caribe, Inc., 490 F.3d 92, 95 (1st Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 559 (2007)).

         Finally, judicial economy may also be considered when deciding motions to amend. See

EMC Corp. v. Pure Storage, Inc., 310 F.R.D. 194, 202–03 (D. Mass. 2015); Rockingham Cty.

Nursing Home v. Harnois, No. 11-cv-11057, 2014 WL 176580, at *9–10 (D. Mass. Jan. 10,

2014).




                                                   5
               Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 6 of 20




              Under the original scheduling order, the deadline for amendments to the pleadings was

       July 15, 2020. [ECF No. 8]. Because the parties’ joint motion to extend discovery deadlines

       made no reference to a new deadline for amended pleadings, see [ECF No. 18 at 3], all

       amendments to pleadings should have been filed by July 15, 2020. Given the untimeliness of the

       motions to amend, the Court reviews the requests under Rule 16(b)’s “good cause” standard,

       which is based on diligence and prejudice to the non-moving parties, and also considers the

       futility of the proposed amendment and judicial economy. 1

III.          DISCUSSION

              A.     Motion to Assert a Third-Party Complaint

              Although a close call, the Court concludes that there is good cause to allow the motion to

   assert a third-party complaint, that the claims asserted against Wozny are not futile, and that

   allowing the addition of the parties and claims serves the important interest of judicial economy.



       1
     Federal Rule of Civil Procedure 14 governs third-party practice and claims against third-party
   defendants. Fed. R. Civ. P. 14(a)(1) (“A defending party may, as third-party plaintiff, serve a
   summons and complaint on a nonparty who is or may be liable to it for all or part of the claim
   against it. But the third-party plaintiff must, by motion, obtain the court’s leave if it files the
   third-party complaint more than 14 days after serving its original answer.”). Although it seeks to
   assert a third-party complaint, FST styles both of its pending motions as motions to amend the
   pleadings pursuant to Federal Rule of Civil Procedure Rule 15(a) subject to Rule 16(b)’s “good
   cause” standard. [ECF No. 21 at 1–2, ECF No. 24 at 1–2]. Wozny argues under the same good
   cause standard in its opposition to the motion to assert a third-party complaint. [ECF No. 25 at
   5–6]. Neither party identifies, and the Court is not aware of, any caselaw addressing the
   interplay between Rule 14(a) and Rule 16(b)’s “good cause” standard. As explained above,
   when deciding whether to permit amendment after a scheduling order has been entered, the
   Court considers “good cause,” which is based on diligence and prejudice to the non-moving
   parties, as well as futility and judicial economy. These are also relevant considerations under
   Rule 14(a). See Lehman v. Revolution Portfolio L.L.C., 166 F.3d 389, 393 (1st Cir. 1999)
   (considering undue delay and prejudice); S. Shore Hellenic Church, Inc. v. Artech Church
   Interiors, Inc., No. 12-cv-11663, 2015 WL 846533, at *18–19 (D. Mass. Feb. 26, 2015)
   (considering futility and whether the third-party complaint would “avoid[] duplicative and
   circuitous proceedings”). Accordingly, the Court analyzes the motion to assert a third-party
   complaint under the Rule 16(b) “good cause” standard, as briefed by the parties.



                                                      6
         Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 7 of 20




               1.      Claims Against Wozny

       Wozny opposes the motion to assert a third-party complaint, claiming that FST’s delay in

asserting the claims is unjustified and prejudicial, and that the proposed claims against Wozny

are futile. [ECF No. 25 at 6–18]. Wozny also argues that the motion violates Local Rule 15.1,

[ECF No. 25 at 18–19], which states that “[a]mendments adding parties shall be sought as soon

as an attorney reasonably can be expected to have become aware of the identity of the proposed

new party,” L.R. 15.1(a).

                       a.       Good Cause

       FST asserts that it has demonstrated good cause to add Wozny to this action. [ECF No.

24 at 3–4]. FST first argues it was diligent in filing its motion to assert a third-party complaint

because it was unable to ascertain Wozny’s role “with regards to the design, installation, and

maintenance of the dry pipe sprinkler system” or “fully assess” “Wozny’s involvement at the

[Subject Property], or the viability of a third-party claim, until it obtained [] outstanding

discovery.” [Id. at 4]. This “outstanding discovery” included NEFS’ discovery responses, which

were served in December 2020, and the depositions of NEFS’ and SLR’s representatives on

January 13, 2021. [Id. at 3].

       Wozny contends that FST “was well aware of [Wozny’s] involvement in this Project long

before NEFS submitted [its] responses,” [ECF No. 25 at 14], and, in support, references (1)

deposition testimony that “reveals that [Wozny] was ‘likely involved’ in [] pre-litigation

discussions” after the water loss incidents, and (2) a memorandum authored by FST, which

identified installation defects as the likely cause of the incidents and referenced a particular “AS-

BUILT drawing.” [ECF No. 25 at 15]. Wozny appears to argue that this is important because

prior versions of that “AS-BUILT drawing” had been “submitted to [Wozny] for review and




                                                  7
         Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 8 of 20




approval” and Wozny had “returned comments [on the drawing] to NEFS in 2016.” [Id.]. The

Court recognizes that Wozny is not yet a party to this action and therefore may not have access

to the discovery in this case, but, without more, cannot find a lack of diligence on FST’s part.

Wozny does not identify which deposition testimony prior to the January 2021 depositions

revealed Wozny’s involvement, and prior versions of a drawing submitted to NEFS with

comments from Wozny, without more, do not demonstrate that FST was aware of the scope of

Wozny’s involvement in the two incidents. Further, Plaintiff’s complaint does not identify

Wozny or discuss Wozny’s involvement in the incidents. Accordingly, the Court credits FST’s

assertion that it did know enough about Wozny’s involvement in the Subject Property until after

discovery progressed and finds the delay in bringing this motion to be the result of a slow

discovery process rather than bad faith or indifference. See Penobscot Nation v. Mills, No. 12-

cv-00254, 2014 WL 442429, at *3 (D. Me. Feb. 4, 2014) (“Defendant’s request to amend does

not reflect delay, rather it reflects the developing factual record related to this litigation.”).

        While Rule 16(b)’s “good cause” standard “focuses on the diligence (or lack thereof) of

the moving party more than it does on any prejudice to the party-opponent,” Somascan, Inc. v.

Philips Med. Sys. Nederland, B.V., 714 F.3d 62, 64 (1st Cir. 2013) (quoting Flores-Silva v.

McClintock-Hernandez, 710 F.3d 1, 3 (1st Cir. 2013)), prejudice is still a factor to be considered.

FST urges that there would be little prejudice to the non-moving parties because discovery has

not yet closed, the deadline for summary judgment motions has not passed, and there are no

impending statute of limitations concerns. [ECF No. 24 at 4]. FST also asserts that no party

would need to significantly alter its trial strategy, or would be required to undertake additional

costs or experience an undue delay. [Id.]. Wozny counters that it would be severely prejudiced

if FST’s motion is granted because (1) adding Wozny will extend the relevant timeline for




                                                    8
         Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 9 of 20




discovery to 2015, which is when Wozny commenced its design services, and that will delay the

resolution of the litigation for all parties and require litigation strategies to be reconfigured, [ECF

No. 25 at 17], (2) there is insufficient time before fact discovery closes for Wozny to adequately

complete discovery, [id.], and (3) all parties already know that the scope of Wozny’s services did

not include the services that are at issue in this dispute and adding Wozny as a party now will

only “prolong the inevitable” while requiring the parties to needlessly expend time and

resources, [id. at 17–18].

       To start, the Court disagrees with FST’s assertion that adding a new party to this action

will not require additional discovery or alteration of trial strategy. At the very least, Wozny

would need to be afforded an opportunity to prepare its defense and conduct its own discovery,

should it choose to do so. On balance, however, the Court finds that adding Wozny would not

unduly prejudice the parties, including the proposed new parties.

       Wozny’s need to conduct discovery could be resolved with an extension of the fact

discovery period. Although Wozny argues that there is “no legal authority to allow for the

Parties to again amend the Scheduling Order,” [ECF No. 25 at 17 (citing Fed. R. Civ. P.

16(b)(2))], the Court “has ‘broad discretion’ to allow motions to extend deadlines,” Gouin v.

Nolan Assocs., LLC, 325 F.R.D. 521, 524 (D. Mass. 2017) (quoting Macaulay v. Anas, 321 F.3d

45, 49 (1st Cir. 2003)). As far as prejudicing the current parties to the litigation, Plaintiff does

not oppose the motion and although the motion’s Local Rule 7.1 certification states that NEFS

and FST could not come to an agreement about the motion, [ECF No. 24 at 6], NEFS has not

filed any response to the motion.

       Overall, any prejudice to the non-moving parties is reduced here because fact discovery

has not closed, dispositive motions are not due until November 2021, and a trial date has not yet




                                                   9
         Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 10 of 20




been set. Cf. Somascan, Inc., 714 F.3d at 64–65 (affirming district court’s denial of leave to

amend a complaint and noting that “an additional burden is imposed [on the moving party] when

leave to amend is sought after discovery has been completed and a motion for summary

judgment has been filed by a defendant”). Thus, Wozny will have time to prepare a defense to

FST’s claims in advance of dispositive motions being filed and without the pressure of a looming

trial date.

         Accordingly, because there is still time for the current parties and any newly added

parties to conduct additional discovery without causing a significant delay in the resolution of the

case, the Court finds that Wozny has not demonstrated prejudice sufficient to bar FST’s motion.

                       b.          Futility

        Wozny also argues that the contribution and common law indemnity claims that FST

proposes to assert against Wozny are futile because “the economic loss doctrine insulates

[Wozny] from any potential liability against [Plaintiff]” and FST’s claims require a finding that

Wozny is liable to Plaintiff. [ECF No. 25 at 6].

                              i.              Economic Loss Doctrine

        The economic loss doctrine generally provides that “purely economic losses are

unrecoverable in tort and strict liability actions in the absence of personal injury or property

damage.” FMR Corp. v. Bos. Edison Co., 613 N.E.2d 902, 903 (Mass. 1993). “Economic loss

includes damages for inadequate value, costs of repair and replacement of the defective product

or consequent loss of profits without any claim of personal injury or damage to other property.”

Sharp v. Hylas Yachts, Inc., No. 11-cv-11814, 2015 WL 13656988, at *6 (D. Mass. Jan. 14,

2015) (quoting Wyman v. Ayer Props., LLC, 11 N.E.3d 1074, 1079–80 (Mass. 2014)). When

determining whether “other property” was damaged, courts have “define[d] the relevant product




                                                      10
        Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 11 of 20




from the purchaser’s perspective” and “look[ed] to the product purchased or bargained for by the

plaintiff rather than the product sold by the defendant.” Sebago, Inc. v. Beazer E., Inc., 18 F.

Supp. 2d 70, 91–92 (D. Mass. 1998) (finding that economic loss doctrine barred recovery for the

damage roof insulation caused to a building because the relevant product was the entire building

purchased by plaintiff). In the construction context, the Superior Court of Massachusetts has

found that “when the underlying contract was for the construction of a hotel,” and not for an

exterior insulation system and sealant, any damage caused by the insulation system to the hotel

was only damage to the property itself. Pro Con, Inc. v. J & B Drywall, Inc., No. 03-cv-02063,

2006 WL 392123, at *1, *3 (Mass. Super. Ct. Jan. 31, 2006) (analyzing summary judgment

motion).

       Wozny argues that Plaintiff cannot recover against it for any tort claims because Plaintiff

is seeking only economic losses for the damages done to the Subject Property itself and not for

any personal injury or other property damage. [ECF No. 25 at 9]. Wozny reasons that damages

to the “Subject Property” do not constitute damages to “other property” because VOA Malden

“did not solely purchase a fire suppression system that subsequently caused damage to other

property—[VOA Malden] contracted to receive a completely renovated structure, of which the

fire suppression system was merely one component. No additional damage occurred in this case,

other than to the [Subject Property] itself.” [ECF No. 25 at 10]. Accordingly, Wozny maintains

that it cannot be liable to Plaintiff because all recovery is barred by the economic loss doctrine.

       The Court agrees that Plaintiff is solely seeking to recover for damage to the Subject

Property, [ECF No. 1 ¶¶ 22–23, 29, 34, 39, 44], and consequently, FST’s proposed third-party

complaint seeks contribution and indemnity for those damages, should it be found liable.




                                                 11
            Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 12 of 20




        Overall, however, the record is simply too limited for the Court to conclude that the

economic loss doctrine precludes FST’s claims against Wozny. In particular, the Court, cannot

determine “the product purchased or bargained for by” VOA Malden. See Sebago, Inc., 18 F.

Supp. 2d at 91–92. Although Wozny asserts that VOA Malden “contracted to receive a

completely renovated structure,” nothing before the Court outlines the scope of any relevant

contract with VOA Malden or describes the underlying property for which VOA Malden

bargained. Accordingly, although Wozny very well may prevail at a later stage of the case, at

this stage, the Court cannot rule that the economic loss doctrine would bar all recovery of tort

claims. 2

        Because Wozny’s economic loss doctrine argument does not now carry the day, the Court

considers the futility of the contribution and common law indemnity claims.

                            ii.       Contribution

        FST asserts that it is entitled to contribution from Wozny pursuant to Massachusetts

General Laws Chapter 231B. Under Massachusetts General Laws Chapter 231B, § 1(a), “where

two or more persons become jointly liable in tort for the same injury to person or property, there

shall be a right of contribution among them even though judgment has not been recovered

against all or any of them.” Mass. Gen. Laws ch. 231B, § 1(a). “A right of contribution exists

only if the party would be ‘directly liable to the injured person.’” Hudson-RPM Distributors,

Inc. v. Bowditch & Dewey, LLP, No. 19-cv-40095, 2020 WL 8248449, at *2 (D. Mass. Oct. 21,

2020) (quoting LeBlanc v. Logan Hilton Joint Venture, 974 N.E.2d 34, 42 (Mass. 2012)). “[F]or




2
 Wozny relies on Pro Con, Inc., but in that case the party’s motion for summary judgment was
before the court and the court was persuaded that the economic loss doctrine barred tort claims
against a subcontractor because the underlying contract was for the construction of a hotel. 2006
WL 392123, at *3. The Court does not have the benefit of that information here.


                                                12
        Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 13 of 20




contribution to be available, joint tortfeasors need not be liable under the same legal theory.”

Walter & Shuffain, P.C. v. CPA Mut. Ins. Co., No. 06-cv-10163, 2008 WL 885994, at *5 (D.

Mass. Mar. 28, 2008) (citing Wolfe v. Ford Motor Co., 434 N.E.2d 1008, 1011 (Mass. 1982)).

       Count III of Plaintiff’s complaint asserts a negligence claim against FST, which sounds in

tort, [ECF No. 1 ¶¶ 35–39], and therefore contribution is theoretically available, Mass. Gen.

Laws ch. 231B, § 1(a). FST’s proposed third-party complaint alleges that: (1) Wozny was

“engineer of record for the subject property and was responsible for the design, installation,

and/or certification of the dry pipe sprinkler system,” [ECF No. 24-1 ¶ 14], (2) the “[t]he subject

dry pipe sprinkler system has encountered numerous deficiencies related to its design and/or

installation, including but not limited to, improperly pitched pipes and unidentified and/or

deficient low points,” [id. ¶ 15], (3) “[d]ue to the improper design, certification, and/or

installation of the dry pipe system, water was improperly trapped within the piping, which froze

and caused water damage,” [id. ¶ 16], and (4) Wozny failed to identify a low point in the system,

which led to the second incident, [id. ¶ 12]. Taking the factual allegations of the third-party

complaint as true, see Rodriguez-Ortiz, 490 F.3d at 95, FST has pleaded facts that allow for the

plausible inference that Wozny is at least partly liable for the damages sustained to the Subject

Property.

       Wozny argues that FST’s contribution claim is futile because Wozny cannot be liable to

Plaintiff in tort due to the economic loss doctrine and therefore it cannot be considered a joint

tortfeasor with FST, as required by Chapter 231B. [ECF No. 25 at 10–11]. As explained above,

because the Court cannot determine that the economic loss doctrine bars all recovery here, it

does not provide a basis for finding that the claim is futile.




                                                  13
        Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 14 of 20




                            iii.       Common Law Indemnity

       “A tort-based, or common-law, right to indemnification is available ‘where the person

seeking indemnification did not join in the negligent act of another but was exposed to liability

because of that negligent act.’” Hernandez v. City of Bos., 277 F. Supp. 3d 176, 180 (D. Mass.

2017) (quoting Rathbun v. W. Mass. Elec. Co., 479 N.E.2d 1383, 1385 (Mass. 1985)).

       Wozny argues that FST’s claim for common law indemnity is futile because it seeks

recovery for solely economic losses on a tort-based theory of liability and, as such, recovery is

barred by the doctrine of economic loss. [ECF No. 25 at 11]. For the reasons described above,

this argument also fails here.

       Wozny also contends that the common law indemnity claim is futile because “if FST

were found to be liable to [Plaintiff], it would be as a result of FST’s own, independent liability,

rather than through vicarious liability for [Wozny’s] actions” and common-law indemnity

requires that the party seeking indemnification not be at fault. [ECF No. 25 at 12]. Plaintiff

alleges that FST caused damage to the Subject Property through its “negligence, careless,

reckless, and/or negligent acts or omissions” relating to the servicing and maintenance of the

Subject Property’s fire suppression system. [ECF No. 1 ¶¶ 35–39]. FST asserts in its third-party

complaint, however, that “FST has been potentially exposed to derivative or vicarious liability

due to Wozny’s conduct,” [ECF No. 24-1 ¶ 26], “FST was not in pari delicto with Wozny and

did not participate in any alleged negligence,” [id. ¶ 27], and “FST has denied, and continues to

deny, [P]laintiff’s allegations,” [id. ¶ 22]. Accepting as true the allegations in the third-party

complaint, see Rodriguez-Ortiz, 490 F.3d at 95, the Court finds that FST has plausibly alleged a

claim for common law indemnity, Hernandez, 277 F. Supp. 3d at 180 (denying motion to dismiss




                                                  14
        Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 15 of 20




common law indemnity claim even though plaintiff alleged that defendants were primary

tortfeasors).

                       c.      Local Rule 15.1

        Wozny’s final argument for denying the motion is that it violates Local Rule 15.1. [ECF

No. 25 at 18–19]. Local Rule 15.1(a) states that “[a]mendments adding parties shall be sought as

soon as an attorney reasonably can be expected to have become aware of the identity of the

proposed new party.” L.R. 15.1(a). While the Court agrees that FST did not move to add

Wozny as a party as soon as it became aware of Wozny’s identity, 3 ultimately “[d]istrict [c]ourts

enjoy broad latitude in administering local rules,” Air Line Pilots Ass’n v. Precision Valley

Aviation, Inc., 26 F.3d 220, 224 (1st Cir. 1994), including Local Rule 15.1. 4 In this case, where

fact discovery has not yet closed and it is not apparent from the record before the Court that FST

intentionally delayed in filing the motion, the Court will not deny the motion to assert a third-

party complaint based on a failure to strictly comply with Local Rule 15.1(a).




3
  Other filings in this case indicate that FST asked questions about Wozny in the January 13,
2021 deposition of SLR’s former president Peter J. Mullin, which demonstrates that FST was
aware of Wozny prior to that date. See [ECF No. 23-4 at 4 (deposition testimony describing
Mullin’s understanding of Wozny’s scope of services at the Subject Property and recollection
that Wozny was present at a meeting after the second incident given in response to questions
about Wozny)].
4
  Wozny relies on Stuart v. Town of Framingham, No. 16-cv-12559, 2018 WL 11241962, at
*1–2 (D. Mass. Nov. 15, 2018), to support its Local Rule 15.1 argument. The facts of this case
differ from those before the court in Stuart. In Stuart, the court found that the plaintiff violated
Local Rule 15.1 when it failed to timely amend to add a defendant to the original complaint.
There was no dispute that the plaintiff was aware of the proposed defendant at the inception of
the litigation because the proposed defendant was identified in the complaint and the plaintiff
conceded that the newly added party “has been a central witness from the inception of [the]
litigation.” Id. at *1.


                                                 15
        Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 16 of 20




                       d.      Judicial Economy

        Finally, there is no dispute that allowing FST to proceed with contribution and indemnity

claims against Wozny promotes judicial economy. Where the claims against Wozny stem from

the same incidents raised in Plaintiff’s complaint and appear to rely on largely the same facts, it

makes more sense and is more efficient to allow these related claims to be litigated in one case

rather than requiring FST to initiate a new, related action concerning these same incidents.

               2.      Claims Against SLR

        The Court also finds there is good cause to allow the motion to assert a third-party

complaint against SLR.

        FST’s argument that it was diligent in asserting claims against SLR is the same as its

argument concerning its claims against Wozny. FST contends that it was through the January

2021 depositions that SLR’s “role[] become clear,” which allowed FST to “fully assess” SLR’s

“involvement at the subject property, or the viability of a third-party claim.” [ECF No. 24 at

3–4].

        Deposition testimony from an FST representative taken in October 2020 demonstrates

that, at minimum, FST was aware of SLR and that it had a role in managing the Subject

Property, prior to the date of that deposition. [ECF No. 23-5 at 3 (A. “It’s Senior Living

Residences, LLC, I believe that’s the owner’s management company.”)]. Despite this, and in the

absence of opposition by SLR or other non-moving parties in this litigation, the Court credits

FST’s representations that it needed additional discovery, including a deposition of a former SLR

employee, to learn the extent of SLR’s role and to be able to assess the viability of its claims

against SLR. Again a close call, but the Court finds that FST has been reasonably diligent in

filing its motion to assert a third-party complaint against SLR.




                                                 16
          Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 17 of 20




          For the reasons described above in reference to the addition of Wozny, see Section III.

A.1 supra, the Court likewise finds that on balance, the parties will not be prejudiced if FST’s

motion to assert a third-party complaint against SLR is granted. Notably, the proposed new

party, SLR, has not moved to oppose its addition to the lawsuit, even though it was served with a

copy of the proposed third-party complaint on February 18, 2021. See [ECF No. 24 at 6].

          Finally, the interest of judicial economy would be served by allowing FST leave to assert

its proposed third-party complaint against SLR.5 The claims against SLR are related to the same

incidents alleged in Plaintiff’s complaint and involve the same facts, and hearing these claims

together would prevent the need for duplicative litigation.

          Accordingly, FST’s motion to assert a third-party complaint is GRANTED.

          B.     Motion to Amend the Answer

          The Court next considers FST’s motion to amend its answer. FST’s proposed amended

answer states facts and crossclaims alleging that both flooding incidents at the Subject Property

were due to NEFS’ improper installation and design. [ECF No. 21-1]. The Court finds that,

even though FST was not diligent in filing this motion, good cause exists to allow FST to amend

its answer and allowing the amended answer will serve the important interest of judicial

economy.

          FST contends that it acted with diligence in filing its motion to amend because it was not

aware of the viability of potential crossclaims until December 1, 2020, when it received

interrogatory responses from NEFS. [ECF No. 21 at 3]. And further, that even with those

interrogatory responses, FST could not assess the full scope of its potential crossclaims until

January 13, 2021, when it deposed NEFS’ Rule 30(b)(6) representative and a representative from



5
    No party argues that the proposed claims against SLR are futile.


                                                  17
        Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 18 of 20




SLR. [Id.]. For these reasons, FST argues, it could not have filed its amended answer before

February 11, 2021. NEFS counters that FST’s claim that it “recently clarified evidence” is

contrary to the facts of the case because documents show that the relevant information was

available to FST before the lawsuit was even filed. [ECF No. 23 at 5–6].

       The Court finds that FST did not act diligently. FST’s diligence argument hinges on its

claim that it discovered new information in December 2020. To the contrary, and unlike with

SLR and Wozny, the filings in this case and the documents offered by NEFS in its opposition

show that FST was aware of facts relating to NEFS’ role in the freezing incidents months before

it filed its motion to amend the answer, if not longer. Accordingly, FST’s decision to wait until

February 2021 to file the motion does not reflect diligence.

       Specifically, Plaintiff clearly alleges in its complaint that NEFS was responsible for the

installation and design of the dry pipe system and that faulty installation and design caused the

incidents. [ECF No. 1 ¶¶ 9–10, 25–34]. Additionally, discovery produced by FST in this

litigation shows that it was aware of facts relevant to the crossclaims it now seeks to assert well

before December 2020. See [ECF No. 23-8 (FST’s interrogatory responses)]. For example,

FST’s responses to Plaintiff’s interrogatories, which were served on August 10, 2020, attest that

FST inspected the Subject Property after both incidents and found that faulty installation or

design was at least partly responsible for the flooding. [Id. at 6–7]. FST’s responses further

explain that after investigation, FST found that the first incident was caused by a sagging pipe

because “there was no hanger connecting the building structure and the arm over pipe to the

frozen/broken sprinkler head,” [id.at 6], and that the second incident was caused by “improperly

pitched pipes and faulty configuration of the system,” [id. at 7].




                                                 18
         Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 19 of 20




         As noted above, although Rule 16(b)’s “good cause” standard “focuses [more] on the

diligence (or lack thereof) of the moving party,” Somascan, Inc., 714 F.3d at 64, prejudice to the

party-opponent remains relevant. FST argues that NEFS will not be prejudiced if FST is

permitted to assert its cross claims. [ECF No. 21 at 4]. NEFS disagrees and contends that it will

be “severely prejudiced” by the amendment. [ECF No. 23 at 7].

         This action has been pending for more than a year and NEFS avers that it has proceeded

on the assumption that it will not need to defend crossclaims from FST and that it could rely on a

subrogation clause included in a relevant contract as a defense to Plaintiff’s claims. [ECF No. 23

at 8]. For these reasons, NEFS represents that it has not served discovery on FST and has served

only limited discovery relating to subrogation on Plaintiff. [Id.].

         To be sure, adding crossclaims now will require NEFS to adjust its trial strategy to

defend against crossclaims and to seek additional discovery. See Steir, 383 F.3d at 12

(“Particularly disfavored are motions to amend whose timing prejudices the opposing party by

‘requiring . . . a likely major alteration in trial tactics and strategy.’” (quoting Acosta-Mestre,

156 F.3d at 52)). On balance, however, NEFS will not be unduly prejudiced by FST amending

its answer to assert crossclaims. This is particularly true considering the Court’s ruling on FST’s

motion to assert a third-party complaint, which adds two new parties and will likely require an

extension of the fact discovery deadline. Discovery has not yet closed, the deadline for summary

judgment has not yet passed, and a trial date has not been set. Cf. Somascan, Inc., 714 F.3d at

64–65.

         Finally, NEFS does not assert that FST’s claims against it are futile and in fact argues

  that FST “can initiate a separate contribution action if it is found liable in this matter.” [ECF

  No. 23 at 8]. Allowing FST to proceed with these crossclaims in this case is preferrable to




                                                  19
          Case 1:20-cv-10403-ADB Document 27 Filed 05/10/21 Page 20 of 20




    requiring it to initiate a separate action, which will doubtless result in a greater expenditure of

    judicial (and party) resources.

          Although, diligence is the “dominant criterion” in the “decisional calculus,” Miceli v.

    JetBlue Airways Corp., 914 F.3d 73, 86 (1st Cir. 2019), in the specific circumstances of this

    case, where the non-moving party will not be unduly prejudiced and judicial economy will be

    served by permitting the amendment, the motion to amend the answer will be granted.

IV.      CONCLUSION

         In sum, FST’s motion to assert a third-party complaint, [ECF No. 24], and its motion to

amend the answer, [ECF No. 21], are both GRANTED. Within fourteen (14) days after FST’s

answer has been amended and the third-party complaint has been filed and answered, the parties,

including Wozny and SLR, shall jointly file a proposed schedule, or, if they are unable to reach

an agreement, individual proposed schedules. 6

         SO ORDERED.

May 10, 2021                                                     /s/ Allison D. Burroughs
                                                                 ALLISON D. BURROUGHS
                                                                 U.S. DISTRICT JUDGE




6
 This assumes that, given the circumstances, the complaints will be answered. If a motion to
dismiss is filed, the Court will set a schedule once that motion has been resolved.


                                                    20
